
	
		III
		112th CONGRESS
		2d Session
		S. RES. 422
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Mr. McConnell (for
			 himself and Mr. Paul) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the
		  University of Kentucky men’s basketball team for winning its eighth Division I
		  National Collegiate Athletic Association championship.
	
	
		Whereas on April 2, 2012, the University of Kentucky
			 Wildcats defeated the University of Kansas Jayhawks, 67 to 59, in the final
			 game of the National Collegiate Athletic Association (referred to in this
			 preamble as NCAA) Division I Men’s Basketball Tournament in New
			 Orleans, Louisiana;
		Whereas the Kentucky Wildcats have won 8 national titles,
			 the second most in NCAA Division I men’s basketball history;
		Whereas the Kentucky Wildcats are the only men’s Division
			 I college basketball program to have won NCAA national championships under 5
			 different coaches;
		Whereas freshman center Anthony Davis was—
			(1)the recipient of
			 the John R. Wooden Award, the Naismith Trophy, and the Adolph F. Rupp Trophy,
			 all for national player of the year;
			(2)named the United
			 States Basketball Writers Association player of the year, Associated Press
			 player of the year, and Basketball Times player of the year; and
			(3)selected to the
			 Associated Press All-America first team and as the Most Outstanding Player of
			 the NCAA Final Four tournament;
			Whereas forward Michael Kidd-Gilchrist, guard Doron Lamb,
			 and center Anthony Davis were selected as members of the NCAA Final Four
			 All-Tournament team;
		Whereas senior guard Darius Miller of Maysville, Kentucky
			 set a school record for career games played with the Kentucky Wildcats men’s
			 basketball team at 152;
		Whereas each player, coach, athletic trainer, and staff
			 member of the University of Kentucky basketball team dedicated their season and
			 their tireless efforts to the successful season of the team and the NCAA
			 championship;
		Whereas residents of the Commonwealth of Kentucky and
			 Wildcats fans worldwide are commended for their long-standing support,
			 perseverance, and pride in the team; and
		Whereas Coach John Calipari and the University of Kentucky
			 Wildcats have brought pride and honor to the Commonwealth of Kentucky, which is
			 rightly known as the college basketball capital of the world: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends and
			 congratulates the University of Kentucky Wildcats on its outstanding
			 accomplishment; and
			(2)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the president of the University of Kentucky.
			
